PER CURIAM
Defendant appeals two judgments for contempt of court, arising out of two separate violations of an order issued under the Abuse Prevention Act. ORS 107.00 et seq. He contends that the trial courts erred because, although they both found that his actions were done wilfully, they failed to make a finding of bad intent to support the contempt judgments. We agree. State ex rel Oregon State Bar v. Wright, 280 Or 713, 573 P2d 294 (1977); Couey and Couey, 105 Or App 478, 805 P2d 716 (1991). Accordingly, we vacate the judgments and remand for findings on the issue of bad intent. If the courts find the requisite bad intent, the judgments shall be reinstated. Defendant’s remaining assignments are without merit.
Judgments vacated and remanded for proceedings not inconsistent with this opinion.